DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                           BRUCE SANTIAGO,
                              Appellant,

                                       v.

                          SOLANGE AVALLONE,
                               Appellee.

                                 No. 4D17-3653

                                 [May 31, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 502017DR010485.

  Carla P. Lowry of Lowry at Law, P.A., Fort Lauderdale, for appellant.

  No brief filed for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.